Citation Nr: 0524935	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for a left 
knee sprain, rated as 10 percent disabling from July 12, 
2002.

2.  Entitlement to a higher initial evaluation for 
lumbosacral degenerative joint disease, rated as 10 percent 
disabling from July 12, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  These issues were previously remanded by 
the Board, in March 2005, for further development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page.

(By a July 2004 rating decision, a temporary total rating 
based on the need for convalescence following left knee 
surgery was assigned from April 5, 2004, to June 1, 2004.  
The Board's analysis regarding the claim for a higher initial 
schedular rating will not include this period.)

(Consideration of the veteran's claim for an increased rating 
for a higher initial evaluation for lumbosacral degenerative 
joint disease is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's left knee disability is manifested by 
osteoarthritis, with no limitation of motion or subluxation 
or lateral instability.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for left knee sprain 
disability in a rating decision dated in January 2003, and 
has appealed, contending that the 10 percent awarded is not 
commensurate with the pain and suffering he experiences as a 
result of the disability.

The veteran was seen in the orthopedic clinic at the VA 
Medical Center (VAMC) in Chillicothe, Ohio in October 2002 
for complaints of pain and giving way of the left knee.  On 
examination, the veteran's collateral ligaments were stable, 
and cruciate ligaments were intact.  Lachman's test was 
negative for any laxity of anterior cruciate ligament.  
McMurray's test was negative for any meniscus pathology.  His 
grind test was positive.  X-ray examination showed a good 
main knee joint, but with arthritic changes in the 
patellofemoral articulation.

Of record is the report of a fee-based examination given at 
the Ohio State University Medical Center (OSU) dated in 
November 2002.  The examiner noted the veteran's medical 
history, including his complaints of severe pain of the left 
knee.  The veteran noted that he began to have problems with 
his left knee earlier in 2002.  The veteran complained of 
left knee pain described as a five out of 10 in severity, 
with flare-ups about two times a week rated as an eight out 
of 10.  Knee pain was said to be precipitated by going up and 
down stairs, and by changes in temperature.  The veteran said 
his left knee felt loose, and that it stayed swollen.  The 
veteran did not use a crutch, brace, cane, or any corrective 
devices for his knee.  On examination, the veteran's knee 
showed slight swelling, along with some tenderness to 
palpation and some crepitus over the patella.  The veteran 
could flex his knee to 140 degrees, and extend to zero 
degrees.  X-ray examination revealed normal mineralization 
and alignment of the osseous structures.  There were no 
fractures or subluxations identified.  There was a 
suprapatellar joint effusion.

The veteran was afforded another fee-based examination given 
in November 2003.  The examiner reviewed the veteran's 
complaints, including pain in his left knee.  On examination, 
the veteran had tenderness over the medial and lateral aspect 
of the left knee.  There was no ligamentous weakness.  The 
veteran had a negative drawer sign.  He could flex his left 
knee to 77 degrees, and extend fully to zero degrees.  An MRI 
of the left knee showed very minimal osteoarthritic changes 
of the knee, with a tear involving the posterior horn of the 
medial meniscus.  There were no fractures and no knee joint 
effusion.  The anterior and posterior cruciate ligaments were 
intact.  

The veteran was given an orthopedic evaluation in February 
2004 for pain in his left knee.  X-rays were reviewed, and 
they showed evidence of osteoarthritis involving the 
patellofemoral joint.  No fracture was seen.  

The veteran underwent a left knee arthroscopy with medial 
meniscectomy in April 2004.  The surgery report noted what 
was described as some component of arthritis, as well as a 
vertical tear of the posterior horn of the medical meniscus.  
A post-operative visit eight days after surgery reported that 
the veteran had good range of motion in the left knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  As noted, the Board's analysis regarding the claim for a 
higher initial schedular rating will not include the period 
from April 5, 2004, to June 1, 2004, during which the veteran 
was awarded a temporary total rating based on the need for 
convalescence following his left knee surgery.

The veteran's left knee disability may be rated utilizing 
Diagnostic Code 5003, degenerative arthritis.  Diagnostic 
Code 5003 calls for rating on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The diagnostic codes used 
for limitation of motion of the knee are Diagnostic Code 5260 
for limitation of flexion, and Diagnostic Code 5261 for 
limitation of extension.  

Here, there is x-ray evidence of arthritis of the left knee, 
but there is no evidence that there is any compensable 
limitation of motion.  At the examination conducted in 
November 2002, the examiner noted that veteran could flex his 
left knee to 140 degrees, and extend to zero degrees.  At the 
examination conducted in November 2003, the veteran could 
flex his left knee to 77 degrees, and extend fully to zero 
degrees.  Postoperatively, the veteran was described as 
having good range of motion.  Normal range of motion in the 
knee is defined for VA compensation purposes as from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (2004).  In order for 
limitation of motion of the knee to be compensable, flexion 
must be limited to 45 degrees or less, or extension must be 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  Thus, while the November 2004 
examination shows there is some slight limitation in range of 
motion, it does not amount to compensable motion.  

When, as here, the limitation of motion of the left knee is 
non-compensable under Diagnostic Codes 5260 or 5261, a rating 
of 10 percent is for application for the veteran's left knee 
under Diagnostic Code 5003.  This 10 percent rating 
contemplates the effect of arthritis in major joints, such as 
disability caused by pain, despite the lack of a compensable 
limitation of motion.  Given the absence of specific evidence 
suggesting that pain experienced by the veteran equates to 
disability such as occurs with greater limitation of motion, 
a higher rating for left knee disability manifested by 
limitation of motion is not warranted.  No examiner has 
suggested that the functional loss caused by pain or flare-up 
even approximated the level of disability contemplated by 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, either of which would warrant a 10 
percent, evaluation.  (The Board has considered whether 
assignment of separate ratings are warranted for limitation 
of flexion and limitation of extension; however, for the 
reasons set forth above, there is no basis for an award of a 
10 percent rating under either code.)

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under either Diagnostic Code 5260 or 5261 
because, as noted above, the modest decrement of range of 
motion in the veteran's left knee does not merit even a 
compensable rating under either of these diagnostic codes.  A 
higher rating for the veteran's left knee disability would 
also be warranted with a showing of ankylosis of the knee 
under Diagnostic Code 5256, or impairment of the tibia and 
fibula under Diagnostic Code 5262.  However, neither of these 
has been found on examination.  

Diagnostic Code 5257 allows for rating of a knee disability 
based on recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, a 10 percent evaluation is for 
application when there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is for 
application when there is moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability.

As noted above, however, examiners have consistently reported 
negative Lachman's and McMurray's tests, good stability, and 
no subluxation.  Given these medical findings, the Board 
concludes that a separate evaluation under Diagnostic Code 
5257 is not warranted.  

In sum, other than for the convalescence period described in 
the Introduction, above, a higher evaluation for a left knee 
sprain is not warranted, and the evidence does not support a 
staged rating at any time since the initial entitlement date 
of July 12, 2002.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

The RO did not, in explicit language, specifically request 
that the veteran provide any evidence or information he had 
pertaining to his claim.  However, reading the August 2002 
letter as a whole, the Board finds that the letter was in 
compliance with the "fourth notice element."  See Mayfield, 
19 Vet. App. at 127.  The letter fulfilled the essential 
purposes of the regulation in that it gave notice to the 
veteran that specifically told him that he should provide or 
identify additional private medical records which would 
support his claim so that VA could obtain them on his behalf, 
and to identify additional VA medical records which would 
support his claim so that VA could obtain them.  Since 
adjudication of this issue involves only medical evidence, by 
informing the veteran that he should submit or identify both 
private and VA medical evidence, VA effectively asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Further, the veteran informed the RO 
in a correspondence dated in July 2004 that he had no other 
medical evidence to submit.  Thus, the Board concludes that 
VA is in compliance with its duty to request the veteran to 
submit any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
Mayfield, 19 Vet. App., at 127.

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a higher initial evaluation for a left knee 
sprain, rated as 10 percent disabling from July 12, 2002, is 
denied.


REMAND

When the Board remanded this case in March 2005, the RO was 
directed to readjudicate the veteran's spine claim utilizing 
the new rating criteria for the spine which became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 
2003) (effective September 26, 2003) (codified at 38 C.F.R. § 
4.71a (2004)).  The SSOC dated in June 2005 quoted the new 
rating criteria in their entirety.  However, it does not 
appear that the RO evaluated the veteran's back disability 
under these new criteria.  In its analysis, the RO referred 
only to the old criteria.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that the veteran's 
spine disability was not evaluated under the new rating 
criteria, as required by the Board's remand order, another 
remand is now required.  38 C.F.R. § 19.9 (2004).

Given the time that has passed, and because this issue 
requires remand again, the Board finds that another 
examination should be conducted to obtain current findings by 
which the new criteria may be applied.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo an orthopedic 
examination to determine the 
severity of his service-connected 
lumbosacral degenerative joint 
disease.  All indicated tests and 
studies deemed necessary should be 
conducted.  The claims folder, a 
copy of this remand, and the old and 
new rating criteria for rating 
diseases of the spine should be made 
available to the examiner for 
review.  Clinical findings should be 
elicited so that both old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.71a (2002); 38 C.F.R. 
§ 4.71a (2004).  

The examiner should elicit a 
comprehensive history of the 
veteran's lumbosacral spine 
disorder.  In addition, after 
reviewing the veteran's complaints 
and medical history, the examiner 
should render an opinion, based upon 
his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria.  
(In other words, functional losses 
due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the 
orthopedic examiner should so state 
in terms of additional limitation of 
motion beyond what is shown 
clinically.)  The examiner's best 
estimate as to the impairment caused 
by such functional losses should be 
set forth.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
The RO should evaluate the veteran's 
lumbosacral degenerative joint 
disease under both the old and the 
new criteria.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should reflect 
application of both old and new 
criteria.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


